The opinion of the court was delivered by
Royce, J.
The principal question in this case is, whether the plaintiff, Rhoda Spooner, had a title to the property sued for at the time it was taken by the defendant that she can maintain against the attaching creditors of her husband. No question is made but that the property was paid for with money that she received from the United States Government as a pensioner. The money she received as such pensioner, while it remained in her possession, was hers. It was not subject to the control of her husband, and could not be reached by his creditors. The only way in which her husband could acquire any legal interest in it, would be by the voluntary act of his wife in delivering it to him, or by obtaining such a possession of it in some other way as to give him the legal title by virtue of his marital right. It does not appear that the husband ever had any title to or interest in the money. If a married woman purchases personal property with money of her own, the property thus purchased is as much hers as the money was with which she purchased it, and can no more be treated or regarded as the property of the husband by his creditors than the money could be with which it was purchased. Richardson v. Waite, 39 Vt. 535; Richardson v. Merrill’s Estate, 32 Vt. 27.
In the case last cited it was held that the general principles of equity law seem most unequivocally to sustain the right of the wife to her separate property, whether acquired before or during coverture; and in the latter case, whether the acquisition is the result of gift or inheritance, or is the product of her own personal earnings. And in every such case she will hold against the husband and his heirs, and generally against his creditors. The way *445in which the money with which the property that is the subject-matter of controversy in this suit was acquired, was in the nature of a gift; and it is provided by s. 4747 of the Rev. Sts. of the United States, that money to which a pensioner is entitled shall inure wholly to the benefit of the pensioner.
Where a married woman has a clear equitable title to property, a court of law will not compel her to resort to a court of equity, unless the controversy is of such a character that by the rules of practice and procedure in the court of law, full and ample remedies cannot be accorded to the parties litigant in such court.
We think the theory upon which the case was tried was the true one, and there was no error in the rulings and instructions of the court.
Judgment affirmed.